DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/17/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1, 3-5, 8, 10-12, 15, 17-18, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 15: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of  query an online marketplace to generate results that include listings of items of a merchant and of other merchants that are available on the online marketplace; compute a  measure of performance of each of the merchant and of the other merchants based on features of  the results compute measures of financial credit worthiness of the other merchants based on loan repayment histories of the other merchants; train a machine-based model to correlate the measures of performance of the other merchants to the measures of financial credit worthiness of the respective other merchants; and used the trained machine-based model to predict  a measure of financial credit worthiness of the merchant from the measure of performance of the merchant wherein the features include, an average of star ratings of items of the respective merchant, a percentage of the items of the respective merchant that are identified as best- selling items in the results, a number of items of the respective merchant that appear in the results, a number of reviews associated with items of the respective merchant shown in a predetermined number of pages of the results, and/or rankings of items of the respective merchant, wherein the rankings are based on locations of the items within the results relative to other items in the results.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a classical computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor and quantum processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory and quantum memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 8.  
Claim 3 recites wherein the computing a measure of performance includes, for the merchant and for each of the other merchants: computing a multiple word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results a number of items of the respective merchant that appear in the resultssupra
Claim 4 recites wherein the computing a word score includes, for each item of the merchant and for each item of each of the other merchants: computing 1 * i(reviews) * j(results), where, rank rank is the rank corresponding to the location of the item within the results, reviews is the number of reviews that appear in the predetermined number of pages of the resultssupra.
Claim 5 recites wherein: i=log5oo; and j=log 10.   These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites computing a multiple word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results a number of items of the respective merchant that appear in the resultsmerchant score, an average of star ratings of items of the respective merchant, and a percentage of the multiple items of the respective merchant that are identified as best-selling items in the results.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites wherein the processor and memory are further configured to compute the word score for each item of the merchant and for each item of each of the other merchants as: 1 r * i(reviews) * j(results), wherein, rank rank is the rank corresponding to the location of the item within the results reviews is the number of reviews that appear in the predetermined number of pages of the results  results is the number of items that appear in the results and i and j are weighting factors.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites wherein: i=log5oo; and j=log 10.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites instructions to cause the processor to, for the merchant and for each of the other merchants: compute multiple *-word scores based on, a number of reviews directed to items of the respective merchant that appear in a predetermined number of pages of the results  a number of items of the respective merchant that appear in the results and a rank corresponding to a location of an item of the respective merchant within the results combine the word scores to provide a merchant score for the respective merchant; and combinelimitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites compute the word score for each item of the merchant and for each item of each of the other merchants as: 1 * i(reviews) * j(results), wherein, rank rank is the rank corresponding to the location of the item within the results, reviews is the number of reviews that appear in the predetermined number of pages of the results results is the number of items that appear in the resultssupra.
Claim 21 recites wherein the using comprises using the model to predict a likelihood of default of the merchant from the measure of performance of the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 22 recites wherein the machine-based model comprises a binary classification algorithm.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 23 recites wherein the training utilizes logistic regression, neural networks, discriminant analysis, genetic programing, random forest, and/or decision trees.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 24 recites wherein the using comprises using the model to estimate a classifier to decide whether to grant a loan to the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 25 recites wherein the processor and memory are further configured to use the model to predict a likelihood of default of the merchant from the measure of performance of the merchants.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 26 recites wherein the machine-based model comprises a binary classification algorithm.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 27 recites wherein the processor and memory are further configured to train the machine-based model with logistic regression, neural networks, discriminant analysis, genetic programing, random forest, and/or decision trees.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 28 recites wherein the processor and memory are further configured to use the model to estimate a classifier to decide whether to grant a loan to the merchant.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Response to Arguments
Applicant's arguments filed 4/17/2021 have been fully considered but they are not persuasive. 
Applicant contends that the currently recited claims cannot be performed in the human mind and are not methods of organizing human behavior.  Examiner disagrees.  Regarding being able to be performed in the human mind, the limitations of computing, measuring, training, and using a trained model are all capable of being performed in the human mind.  
Regarding a method of organizing human behavior, the currently recited claims are fundamental economic principle or practices, as well as commercial interactions.  The phrase "methods of organizing human activity" is used to describe concepts relating to: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).
"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.
An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.
Regarding the machine-learning contention (Applicants argument,  pg. 4), the uses of the machine learning model are used at the “apply it” level, and not the “trained” level.  As an example, Example 35 in the USPTO Subject Matter 2019 Eligibility offers similarly situated claims.   Example 35 was not eligible simply because it increased security and decreased fraud, but the devices were key to the eligibility.   You don’t really have that in your instant application.   The devices are recited more at the apply it level.  Where it is just passing information back and forth.   
	Further, regarding Step 2A, prong II, as noted in Ex Parte Matt Cannon, et al., “there is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and do not recite any particular implementation.” (Ex parte Matt Cannon, Wei Liu, and Jon Weirks, decision of the Patent Trial and Appeal Board, Patent App. No. 15/346,498, Pages 16-18).  The claims do not describe any particular improvement in the manner of computer functions.  As noted in Canon, although a machine learning model is used for the purposes of credit worthiness, such uses is both generic and conventional. The object of the claims is to determine credit worthiness, not to produce technology enabling a machine learning model to operate.  The claims call for generic use of such a machine learning model in the manner such models conventionally operate.
Regarding claim 3, 10, and 17, the claims are abstract, as they are capable of being performed in the human mind, and fail according to the pen-and-paper test.  Further a lack of prior art in the case does not indicate eligibility either, because the lack of prior art could be due to the abstract idea.
Regarding claims 4, 11, and 18, 5 and 12, as well as claims 21-28, applicant argues that these claims cannot be performed in the human mind.  Examiner disagrees.  The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Further a lack of prior art in the case does not indicate eligibility either, because the lack of prior art could be due to the abstract idea.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BRANDON M DUCK/Examiner, Art Unit 3698